Title: To Thomas Jefferson from Volney, 12 July 1796
From: Volney, Constantin François Chasseboeuf, Comte de
To: Jefferson, Thomas


                    
                        Monsieur
                        Gallipolis 12 juillet 1796
                    
                    J’arrivai avant-hier ici après 14 jours de Voyage à travers des Montagnes qui ne le cèdent à aucune de celles que j’ai vûes; L’on nous conte en Europe que les Montagnes d’amerique Sont de petite espece, abatardie comme les animaux: si les conteurs Veulent prendre la peine de traverser le pays de Kanahawa comme je l’ai fait, à pied, ils en reviendront sûrement désabusés de toutes ces rêveries Systématiques. Au reste Ma traversée a été favorisée d’incidens heureux qui M’en ont applani, très à propos deux ou trois fois, d’assez graves obstacles. Dabord si jeûsse différé, comme je le desirais, Mon depart de Monticello jusqu’au dimanche je manquais Mr. Steward à Staunton, et je perdais par ce premier anneau une chaine de recommandations et de ressources qui M’ont conduit jusqu’a greenbriar. Là elles ont fini, mais le hazard les a remplacé par des occasions qui M’ont Sauvé l’inconvenient de coucher dans les bois, et qui M’ont fait trouver, une heure après mon arrivée à la bouche de L’Elk un canot qui avait besoin d’un rameur; en sorte que j’ai eu l’avantage même d’être utile en Me Servant Moi même. Nous avions d’ailleurs fait chez Vous un calcul assez défectueux des distances et comme il est possible que d’autres Voyageurs reclament de Vous ces informations, je vais Vous en donner quelques détails.
                    De charlottes-ville a Staunton 45 Miles. Assez bon chemin, Même sur la montagne où la pente a été Menagée avec intelligence.
                    De Staunton a greenbriar … 101 Miles; fournis de distance en distance de Maisons et d’assez bonnes auberges. J’en Excepte celle de Warm spring qui Sans doute s’améliorera. Mais celle de heiskill a Staunton, et du Colonel Mathews à 31 Miles de là, peuvent le disputer aux Meilleures d’amérique: premiere journée, gorges et defiles pierreux, boueux, ennuyeux, et cependant j’avais beautems. Du colonel Mathews à Warm Spring 21 Miles; Montagnes dignes de la corse: il N’y Manque que des chevres et des stilets. De Warm Spring chez Morris 10 Miles encore Montagnes, et deux ou trois gués assez dangereux. De Morris à greenbriar 36 Miles; une forte branche de l’allegheni a traverser, plusieurs petits gués, une grande riviere, deux bonnes stations, Callahans, et Mr. Bowyer à Sulfur Spring… Heiskill donne à Staunton la Note imprimée de toutes les stations; ce qui est une idée à Mettre partout en pratique, il faudrait y joindre une ligne de route qui Marquat les forks où le Voyageur est embarrassé. Ce serait la perfection.
                    À greenbriar Mr. Edgar M’a ecrit Mon routier jusqu’ici; 168 Miles: savoir Robert Reynicks 8 Miles. pas Mauvaise route. High ballantines,  2 Miles; rudes Montagne. Ma Clungs 8 Miles, rudes Montagnes. Gililans 7 Miles, dont près de 5 en dangereux Marais. Young 34 Miles; rudes et desertes Montagnes. Nulle Maison. Terrible journée. On pourrait la couper heureusement à 19 Miles où il y a un joli creek de bonne eau: gililans tavern d’insouciance de paresse et de Malpropretés. Young etabli depuis 8 Mois, sera une bonne Maison. Gauley river chez Deurtang; ce sera une bonne Maison. Mais le gauley est un gué detestable et la montagne très rude surtout à l’ouest; je la regarde comme la fin du massif dont Reynick’s est le Commencement—Robert hugues 18 Miles bon chemin: un sommet a franchir. La commence le Kanahawa; c’est tout a coup un autre air, un autre climat, une autre Végétation: cela Sent le pays chaud, le comtat D’avignon en y supposant les Monts de Vivarais. Robert Morris 4 Miles. bonne Maison; bon chemin Mouth of elk 17 Miles; route peu frayée Mais assez bonne. . L à on trouve assez de secours en canots; Le fleuve a encore quatre ou cinq petits rapides, où j’ai trouvé en eau basse 15 à 18 pouces d’eau seulement—les grandes chutes commencent 30 Miles plus haut et continuent pendant un Espace qui fait regarder cette Navigation comme impraticable. Ajoutez que le fleuve dans son encaissement profond rejette l’idée de tout Canal lateral. Je demeure convaincu que la jonction au james est a peu près impossible. Mais lon peut infiniment ameliorer la route de terre. Désormais le tems […] plutot le papier me manque pour Vous parler de point pleasant […] L’embouchure du Kanahawa. En deux Mots, triangle entre deux rivieres, plateforme elevée de 60 pieds au dessus des eaux, large d’un Mile, longue sans fin; bel aspect de Sol; 30 pauvres log-houses: etablissement naissant—gallipolis; site Mal choisi. Rivage élévé de 70 pieds; plateau et pourtant Marais. Mal Sain, Loghouses, et cinq ans de procès, enfin terminé. En tout 83 lots de terre. J’ai trouvé ici trois bateaux arrivés des illinois en le 2 jours; chargés en peaux. J’ai obtenu tous les renseignemens. Je pars demain. Je me felicite de Navoir point de cheval; car dechelle en Echelle je descendrai jusquau fort Massac. . Après ce poste ou plutot après Kaskaskias, je ne Vois pas par où j’irai, Ni quand je pourrai Vous adresser une autre lettre et Vous réiterer Mes sentimens.
                    
                        C. Volney
                    
                    
                        
   
   Il y a passé les deux dernieres années plus de 600 Waggons d’émigrans.


                    
                